DETAILED ACTION
Specification
The amendments to the specification, which intend to replace the 2nd full paragraph on page 5, that was filed on April 6th, 2021 are objected to because of the following informalities:
In lines 4 and 5 of the respective paragraph, the gaps are referred to as reference character “57”, when they should be referred to as reference character “72”, as was indicated in the previous action.
Appropriate correction is required.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
In line 4 of claim 1 and line 4 of claim 9, “the fence post” should be corrected to “a fence post”, to establish antecedent basis for the fence post.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al. (US D619,879; hereinafter McCarthy) in view of Liefke (US 7,503,550).
Regarding claim 1, McCarthy discloses:
a mounting plate (which can be seen in any of Fig. 1-8 of McCarthy) having a back face (see Annotated Fig. 1 below) and a front face (see Annotated Fig. 2 below), said back face being planar (see Annotated Fig. 1);

    PNG
    media_image1.png
    431
    593
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    420
    511
    media_image2.png
    Greyscale

       	  Annotated Figure 1 					  Annotated Figure 2
a plurality of mounting apertures extending through said mounting plate (see Annotated Fig. 1) wherein said mounting plate is configured for being attached to a fence post by fasteners extending through said mounting apertures (it is known that mounting apertures on a mounting plate for a fence may be used to attach the mounting plate to a fence post);
a pair of support panels extending perpendicularly from said front face of said mounting plate (see Annotated Fig. 2); and
a plurality of connection slots extending through said pair of support panels (see Annotated Fig. 1), and
said plurality of connection slots being arranged into horizontally aligned pairs (it can be seen in Annotated Fig. 2 that the connection slots are arranged in pairs; also, when viewing Fig. 3 of McCarthy, it can be seen that the connection slots are horizontally aligned), each connection slot of each of said aligned pairs being positioned extending through an associated one of said support panels (in Fig. 1 and 3 of McCarthy, it can be seen that the connection slots extend through the support panels, which were pointed out in Annotated Fig. 2).
McCarthy does explicitly disclose of a fence rail having an end and elongated grooves extending inwardly from said end of said fence rail, nor that the connection slots are aligned with that grooves when an end of a fence rail is inserted between the support panels


    PNG
    media_image3.png
    676
    499
    media_image3.png
    Greyscale

Annotated Figure 3
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified McCarthy to incorporate the fence rail of Liefke, wherein the end of the fence rail would be able to be positioned between the support panels of McCarthy by way of the lower walls of Liefke (see Annotated Fig. 3) extending between the lower slot (see Annotated Fig. 1) formed by the support panels of McCarthy. This would allow for the fence rail to be positioned in a way where the connection slots on the support 
Liefke further teaches that the fence rail is fixed within a beam fixing component [13 Fig. 2 of Liefke] by way of screws that are inserted into the fixing hole [132 Fig. 2 of Liefke; Col. 2, lines 34-35] of the beam fixing component. Further, the fence rail has grooves (215 Fig. 3 of Liefke) at a position which would receive the screws that are inserted into the fixing hole of the beam fixing component, one of ordinary skill in the art could apply the same functionality to the upper and lower grooves, by having the fence rail fixed by way of a fastener or equivalent connector inserted into the connection slots and fastened to the upper and lower grooves, which are aligned with the connection slots. 
Regarding claim 5, McCarthy further discloses wherein each of said support panels having a distal edge (see Annotated Fig. 4 below) relative to said mounting plate, said distal edge of each said support panel having a vertical top section and a curved bottom section (see Annotated Fig. 4), said curved bottom section curving down and toward a middle of said mounting plate such that bottom edges of said pair of support plates are directed towards each other (see Annotated Fig. 4).

    PNG
    media_image4.png
    571
    556
    media_image4.png
    Greyscale

Annotated Figure 4

Regarding claim 6, McCarthy does not teach that the vertical top sections of each of said distal edges being convex relative to said mounting plate.
It is not disclosed in the claimed invention as to the necessity or utility of the vertical top sections being convex relative to said mounting plate, therefore, it would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the distal edges of McCarthy and change the shape of them, in order to have the distal edges to be convex relative to the mounting plate.
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed the prior art, changing the shape of a prior art device involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McCarthy in view of Liefke as applied to claim 1 above, and further in view of Lebrija (US 2019/0071891).
Regarding claim 4, McCarthy discloses a ridge slot extending into said mounting plate (see Annotated Fig. 1), said ridge slot extending into a bottom edge of said mounting plate (see Annotated Fig. 1), said ridge slot being centrally positioned between said support panels (it can be seen in Annotated Fig. 1 that the ridge slot is centrally positioned between the support panels).
McCarthy or Liefke do not teach a fence panel with the claimed features.
Lebrija does teach a fence panel (20 Fig. 1 of Lebrija) having an elongated ridge (40 Fig. 1) extending along a lateral side of said fence panel (it can be seen in Fig. 1 of Lebrija that the elongated ridge extends along a lateral side of the panel), said fence panel having a top edge extending perpendicularly from a top end of said elongated ridge (see Annotated Fig. 5 below), said top edge being insertable into a bottom section of a fence rail (100 Fig. 7; [0034] lines 13-16) wherein said elongated ridge extends laterally relative to said end of said fence rail (it can be seen in Fig. 7 of Lebrija that the side of the fence panel of where the elongated ridge is located extends laterally relative to the end of the fence rail).

    PNG
    media_image5.png
    738
    521
    media_image5.png
    Greyscale

Annotated Figure 5
	It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified McCarthy with the fence panel of Lebrija to have a fence rail end support system wherein an upper portion of the elongated ridge of the fence panel is seated within the ridge slot of the mounting plate when the end of the fence rail is inserted between the support panels of the mounting plate. By placing the fence panel in such a way where the elongated ridge is positioned within the ridge slot of the mounting plate, this would allow for the fence rail to secure the fence panel in place by way of its lower walls extending over the top edge of the fence panel, when the fence rail is positioned between the support panels of the mounting plate.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy in view of Liefke as applied to claim 1 above, and further in view of Burkart et al. (US 2006/0175594; hereinafter Burkart).
Regarding claim 7, McCarthy or Liefke do not teach a plurality of braces being distributed along respective base edges of said support panels on an outer side of said support panels.
Burkart teaches a bracket (20 Fig. 1-3 of Burkart) for a rail to be mounted to, have a plurality of braces (108 Fig. 1-3) that are distributed along respective base edges of support panels (84, 88 Fig. 1-3) of the bracket and on an outer side of the support panels (which can be seen in Fig. 1-3 that the braces are located on the outer side of the support panels).
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified McCarthy with the braces of Burkart, to provide braces that are distributed along the base edges of the outer side of the support panels. Doing so would allow for reinforcement of the support panels when the fence rail is positioned between them.
Regarding claim 8, Burkart further teaches that the braces are arranged to define gaps between adjacently positioned braces (see Annotated Fig. 6 below), each of said gaps being laterally aligned with a respective one of said mounting apertures (see Annotated Fig. 6).

    PNG
    media_image6.png
    590
    505
    media_image6.png
    Greyscale

Annotated Figure 6
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified McCarthy with the teachings of Burkart, in order to position the braces on the mounting plate in such a way as to create gaps between the braces that are laterally aligned with the mounting apertures. If one were to place a pair of braces along the outer edge of the support panel below the lower mounting apertures (Annotated Fig. 1), another pair of braces along the outer edge of the support panel in between the upper and lower mounting apertures, and a third pair of braces along the edge of the support panel above the upper mounting apertures, the gaps between the braces would be laterally aligned with the mounting apertures. Doing so would allow for ease of fastening the mounting plate to a fence post as there is less material to obtrude the mounting of the mounting plate.
While Burkart may only disclose two pairs of braces, the Applicant is reminded that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza,.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McCarthy in view of Liefke, in further view of Lebrija, and yet in still further view of Burkart.
Regarding claim 9, McCarthy discloses a fence system comprising:
a mounting plate (which can be seen in any of Fig. 1-8 of McCarthy) having a back face (see Annotated Fig. 1) and a front face (see Annotated Fig. 2), said back face being planar (see Annotated Fig. 1);
a plurality of mounting apertures extending through said mounting plate (see Annotated Fig. 1) wherein said mounting plate is configured for being attached to the fence post by fasteners extending through said mounting apertures (it is known that mounting apertures on a mounting plate for a fence may be used to attach the mounting plate to a fence post);
a pair of support panels extending perpendicularly from said front face of said mounting plate (see Annotated Fig. 2);
a plurality of connection slots extending through said pair of support panels (see Annotated Fig. 1), wherein said plurality of connection slots being arranged into horizontally aligned pairs (it can be seen in Annotated Fig. 2 that the connection slots are arranged in pairs; also, when viewing Fig. 3 of McCarthy, it can be seen that the connection slots are horizontally aligned), each connection slot of each of said aligned pairs being positioned extending through an associated one of said support panels (in Fig. 1 and 3 of McCarthy, it can be seen that the connection slots extend through the support panels, which were pointed out in Annotated Fig. 2);
a ridge slot extending into said mounting plate (see Annotated Fig. 1), said ridge slot extending into a bottom edge of said mounting plate (see Annotated Fig. 1), said ridge slot being centrally positioned between said support panels (it can be seen in Annotated Fig. 1 that the ridge slot is centrally positioned between the support panels);

McCarthy does not teach that the vertical top sections of each of said distal edges being convex relative to said mounting plate.
It is not disclosed in the claimed invention as to the necessity or utility of the vertical top sections being convex relative to said mounting plate, therefore, it would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the distal edges of McCarthy and change the shape of them, in order to have the distal edges to be convex relative to the mounting plate.
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed the prior art, changing the shape of a prior art device involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
McCarthy also does not teach a fence rail having an end nor that the fence rail have elongated grooves extending inwardly from the end of the fence rail, wherein the elongated grooves align with the connection slots of the fence panel.
Liefke does teach a fence rail (21 Fig. 1-3 of Liefke) that does have an end (it can be seen in Fig. 1 of Liefke that there are two ends to the fence rail) which is connected to a beam fixing component (13), also Liefke teaches that the fence rail does have elongated grooves extending inwardly from the end of their fence rail (see Annotated Fig. 3).

By positioning the grooves at an appropriate height above the lower walls of the fence rail, this would allow for the grooves to align with a respective one of said connection slots when the end of the fence rail is inserted between said support panels. One may be motivated to do as such, as the connection slots are known to able to receive a fastener or connector, and Liefke teaches that their fence rail (21 Fig. 1, 2 of Liefke) is fixed within the beam fixing component (13 Fig. 2 of Liefke) by way of screws that are inserted into fixing hole (132 Fig. 2 of Liefke) of the beam fixing component (13). Noting that the fence rail has grooves (215 Fig. 3 of Liefke; Col. 2, lines 34-35) at a position which would receive the screws that are inserted into the fixing hole of the beam fixing component, one of ordinary skill in the art could apply the same functionality to the upper and lower grooves, by having the fence rail fixed by way of a fastener or equivalent connector inserted into the connection slots and fastened to the upper and lower grooves.
McCarthy or Liefke do not teach a fence panel with the claimed features.

It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combined teachings of McCarthy and Liefke with the fence panel of Lebrija to have a fence rail end support system wherein an upper portion of the elongated ridge of the fence panel is seated within the ridge slot of the mounting plate when the end of the fence rail is inserted between the support panels of the mounting plate. By placing the fence panel in such a way where the elongated ridge is positioned within the ridge slot of the mounting plate, this would allow for the fence rail to secure the fence panel in place by way of its lower walls extending over the top edge of the fence panel, when the fence rail is positioned between the support panels of the mounting plate.
McCarthy, Liefke, nor Lebrija do not teach a plurality of braces being distributed along respective base edges of said support panels on an outer side of said support panels, wherein the braces are arranged to define gaps between adjacently positioned braces, each of the gaps being laterally aligned with a respective mounting aperture.
Burkart teaches a bracket (20 Fig. 1-3 of Burkart) for a rail to be mounted to, having a plurality of braces (108 Fig. 1-3 of Burkart) that are distributed along respective base edges of 
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combined teachings of McCarthy, Liefke, and Lebrija with the braces of Burkart, to provide braces that are distributed along the base edges of the outer side of the support panels and position the braces on the mounting plate in such a way as to create gaps between the braces that are laterally aligned with the mounting apertures. If one were to place a pair of braces along the outer edge of the support panel below the lower mounting apertures (Annotated Fig. 1), another pair of braces along the outer edge of the support panel in between the upper and lower mounting apertures, and a third pair of braces along the edge of the support panel above the upper mounting apertures, the gaps between the braces would be laterally aligned with the mounting apertures. Doing so would allow for reinforcement of the support panels when the fence rail is positioned between them, as well as for ease of fastening the mounting plate to a fence post as there is less material to obtrude the mounting of the mounting plate.
While Burkart may only disclose two pairs of braces, the Applicant is reminded that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).


Response to Arguments
Applicant’s amendments filed May 3rd 2021 overcome the previous drawing objections and claim rejections under 35 U.S.C. § 112(b). However, the amended specification has been objected to, as indicated in the above section. 
As to the rejections under 35 U.S.C. § 103, Applicant submits that newly amended claim 1, which contains limitations provided in canceled claims 2 and 3, is not obvious in view of the collective teaching of the cited references. Applicant notes that while McCarthy does teach of connection slots, and Liefke does show elongated grooves, aligning the grooves with the connection slots is based on speculation and nonobvious in view of the applied references.
The Examiner respectfully disagrees and asserts that aligning the grooves with the connection slots would be obvious to one of ordinary skill. 
First, the Examiner acknowledges that Liefke does not explicitly state that the grooves are intended to receive connectors or fasteners to secure the fence rail to a respective bracket. The Examiner would like to draw the Applicant to figure 3 of Liefke and note that there are upper and lower grooves (211, 215) on the rail (21). It can be seen in Fig. 3 that the lower groove (215) is elongated along the midpoint of a plate (212) that extends along the rail. Turning to Fig. 2 of Liefke, it can be seen that the rail is set to be received within a respective bracket (13) in order to secure the rail to a post (12). On the bracket, it can be seen that there are fastening holes (132), which are also at a midpoint of lower portion of the bracket (see Annotated Fig. 7 below). It can also be seen in Fig. 2-3 of Liefke that the lower portion of the bracket is shaped to receive the plate of the rail. Further, Liefke states that the fastening holes allow for the rails be fixed to the bracket with screws (Col. 2 line 34-35 of Liefke).

    PNG
    media_image7.png
    236
    190
    media_image7.png
    Greyscale

Annotated Figure 7
Knowing that the fastener, in the form of a screw as presented by Liefke, must be received within some sort of recess (i.e. a groove, hole, aperture, etc.), and that Liefke provides such a recess at a location where the rail is to be joined to the bracket, it would be surely obvious to one of ordinary skill to align the elongated grooves (211) of the rail of Liefke, with the connector slots (see Annotated Fig. 2) on the support panels of the mounting plate of McCarthy, as aligning the elongated grooves with the connector slots would surely yield the predictable result of allowing securement of the rail to the mounting plate with a connector.
The Examiner further notes that amended claims 1 and 9 only require that that connector slots be configured to receive connectors to secure the support panels to the rail. Seeing as how Liefke does teach the connection of a fence rail with grooves to a mounting bracket via a connector in the form of screws, it would be obvious to one of ordinary skill in the art in view of the collective teachings of the cited references to make such a modification. As such, the prior art rejections under 35 U.S.C. § 103 for claims 1, 4-9 are upheld.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  







/K.J.B./Examiner, Art Unit 3678             

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678